Citation Nr: 0111932	
Decision Date: 04/25/01    Archive Date: 05/01/01

DOCKET NO.  00-15 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a program of rehabilitation services under the 
provisions of Title 38, United States Code, Chapter 31.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

James A. Frost, Counsel



INTRODUCTION

The veteran served on active duty from October 1970 to 
October 1990.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a determination in February 2000 by the St. Louis, 
Missouri, Regional Office (RO) of the Department of Veterans 
Affairs (VA).



FINDINGS OF FACT

1. The veteran received a program of rehabilitation services 
from VA in 1993, and then started work as a secretary at a 
VA Medical Center.

2. The veteran has been employed full-time since October 1993 
and has overcome a employment handicap.


CONCLUSION OF LAW

The criteria for entitlement to a program of rehabilitation 
services under the provisions of Title 38, United States 
Code, Chapter 31, are not met.  38 U.S.C.A. §§ 3100, 3101, 
3102 (West 1991 & Supp. 2000); 38 C.F.R. §§ 21.35, 21.40, 
21.51 (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The purposes of training and rehabilitation programs for 
veterans with service-connected disabilities are to provide 
for all services and assistance necessary to enable veterans 
with service-connected disabilities to achieve maximum 
independence in daily living and, to the maximum extent 
feasible, to become employable and to obtain and maintain 
suitable employment.  38 U.S.C.A. § 3100 (West 1991 & Supp. 
2000).  

A person shall be entitled to a rehabilitation program under 
the terms and conditions of Chapter 31 if he is a veteran who 
has a service-connected disability rated at 20 percent or 
more and is determined by VA to be in need of rehabilitation 
because of an employment handicap.  38 U.S.C.A. § 3102 (West 
1991 & Supp. 2000); 38 C.F.R. § 20.40 (2000).  

The term "employment handicap" means an impairment of a 
veteran's ability to prepare for, obtain, or retain 
employment consistent with his abilities, aptitudes, and 
interests.  38 U.S.C.A. § 3101 (West 1991 & Supp. 2000); 
38 C.F.R. § 21.35 (2000).  

An employment handicap does not exist when the veteran has 
overcome the effects of the impairment of employability 
through employment in an occupation consistent with his or 
her pattern of abilities, aptitudes and interests, and is 
successfully maintaining such employment.  38 C.F.R. 
§ 21.51(f)(2)(iii) (2000).

In the instant case, the record reveals that, in March 1992, 
the veteran filed a claim of entitlement to a program of 
vocational rehabilitation services under Chapter 31, United 
States Code, Title 38.  Her service connected disabilities at 
that time were: chronic migraine headaches, evaluated as 10 
percent disabling; residuals of a skin graft from the left 
thigh to the right thigh, evaluated as 10 percent disabling; 
and a circulatory condition involving the hands, evaluated as 
noncompensably disabling.  When the veteran met with a VA 
counseling psychologist in December 1992, she 
indicated that she wanted to obtain quick, practical training 
and find work.  She stated that her choice was be to trained 
to work as a medical assistant, and the counseling 
psychologist found that such an employment goal was 
appropriate.  The counseling psychologist found that the 
veteran had an employment handicap but that she did not have 
a serious employment handicap.  The veteran's rehabilitation 
plan, approved in January 1993, included a primary objective 
of completing a 6-month course of training as a professional 
secretary.   The veteran did complete the course of training 
and, in October 1993, became employed as the secretary to the 
Chief of Pathology at a VA Medical Center.  She continues to 
work in that position and earns approximately $2000 per 
month.

The veteran has stated that she would like to have VA pay her 
expenses to enroll in a college or university and attempt to 
obtain a bachelor's degree.  She has stated that she did not 
realize earlier that her eligibility for VA educational 
benefits would be expiring, and so she requests a college 
education through the Chapter 31 vocational rehabilitation 
program.  She has not actually disagreed with the 
determination made by the VA counseling psychologist in 
February 2000 that her full-time employment since October 
1993 in a position for which VA paid to train her 
demonstrates that she has overcome her earlier employment 
handicap.

The Board finds that the evidence of record clearly shows 
that the veteran has overcome the effects of an impairment of 
employability through employment in an occupation consistent 
with her pattern of abilities, aptitudes and interests, and 
is successfully maintaining such employment.  For that 
reason, her participation in a program of rehabilitation 
services under Chapter 31 is barred by regulation, and 
entitlement to that benefit is not established. 38 U.S.C.A. 
§§ 3100, 3101, 3102; 38 C.F.R. §§ 21.35, 21.40, 21.51.  
  




ORDER

Entitlement to a program of rehabilitation services under the 
provisions of Title 38, United States Code, Chapter 31, is 
denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

